 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      MARK R. VINSON,
                                                             CASE NO. 3:19-cv-05788-RBL-JRC
11                             Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12             v.                                            RECOMMENDATION
13      JOE NOELE, et al.,

14                             Defendants.

15          This matter comes before the Court on the Report and Recommendation (“R&R”) of the

16   Honorable J. Richard Creatura, United States Magistrate Judge. The Court having considered
     the R&R, the remaining record, and any objections does hereby find and order,
17
            (1) The R&R is adopted.
18          (2) The matter is dismissed without prejudice.

19          (3) Plaintiff’s in forma pauperis status is revoked for purposes of any appeal.
            Dated this 16th day of January, 2020.
20

21

22
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
